DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 02/09/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 7-10, as well as, the addition of new claims 19-20.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claim 12 has been overcome by the amendment and has hereby been withdrawn for consideration.  The claim rejection under 35 USC 112(d) as being in improper form is withdrawn, applicant’s arguments were successful.  The examiner agrees.  

Response to Arguments

Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.  Applicant appears to be relying on the amendment to overcome the rejection.  The claims (1-18) have been amended to require the at least one vinyl monomer having a substituted or unsubstituted heterocyclic radical is selected from the group consisting of a vinylmethyloxazolinone, vinylpyrrolidone, N-vinyl-2-piperidone, and mixtures of at least two of the vinyl monomers.  Applicant contends the prior art reference, Arkai, does not explicitly or implicitly discloses the N-vinyl compounds required by the instant claims.  The office disagrees.  Arkai sets forth compound (B) can be an N-vinyl compound wherein the N-vinyl compound is preferable a compound having the formula 
    PNG
    media_image1.png
    193
    199
    media_image1.png
    Greyscale
, wherein n is an integer of, preferably 3 to 6 from the view point of flexibility after cure and adhesion to the substrate/medium, wherein when n is 3 the N-vinyl compound is N-vinylpyrrolidone and when n is 4 the N-vinyl compound is N-vinyl-2-piperidone—see [0057] to [0058].  Applicant is reminded the courts have upheld all disclosures of the reference patent must be evaluated, including nonpreferred embodiments—see In re Mills, 176 USPQ 196.  It is acknowledged Araki teaches N-vinyl lactam as the preferably N-vinyl compound; however, it is deemed the use of other N-vinyl compounds, as discussed above and found in section [0057]-[0058], such as N-vinylpyrrolidone and N-vinyl-2-piperidone are set forth in sufficient specificity that a skilled artisan would understand the desired properties of flexibility and adhesion would be successfully obtain in absence of evidence to the contrary and/or unexpected results.  Therefore, the rejection still stands.  



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-16 and 18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Arkai 6(US2015/0368491).
	Arkai sets forth inkjet ink compositions, ink sets, decorated sheets and mold products using the same, as well as, methods of inkjet printing said inkjet compositions.  
	Said composition is disclosed as having excellent storage stability, inkjet discharge stability, and excellent curability—see [0007].  Said composition comprises (A) a maleimide-styrene copolymer having an ammonium salt; (B) an N-vinyl compound; (C) a colorant; and (D) a photopolymerization initiator—see [0008].  In addition, said ink composition may comprises (E) a monomer having a viscosity at 25 deg. C of no greater than 10 mP*s—see point <10> in section [0008}.   Said N-vinyl compound is preferably N-vinylcaprolactam in amounts from 5 to 50 mass % relative to the total mass of the ink composition—see [0057] and [0061].  Said photoinitiator is preferably an acylphosphine oxide [0085] and used in amounts from 1 to 50 mass % relative to the total mass of the ink composition [0089].  Arkai sets forth component (E) when added in amounts from 10 to 90 mass % based on the total mass of the composition provides low viscosity to the ink composition; improved discharge properties; improved adhesion and improved heat resistance—see [0090] and [0100].  Said component (E) are preferably selected from the group consisting of the compounds found in section [0095], wherein Arkai sets forth combinations can be used—see [0095] and [0098].  
	In addition, to components (A) thru (E) Arkai sets forth other components, such as surfactants, pigment dispersants, and other polymerizable compounds other than (B) and (E), as well as, other customary additive can be added to the composition—see [0101]; [0103]; [0126]; and [0129].
	By way of example, Araki exemplifies compositions comprising 15 mass % of a magenta pigment mill base; 25 mass % of N-vinylcaprolactam; 23.5 mass % of isobornyl acrylate; 20 mass % of tetra-butyl cyclohexyl acrylate; 4 mass % of CN9031 (a urethane acrylate oligomer); 5 mass % of TPO (photoinitiator, 2, 4, 6-trimethylbenzoyldiphenyl phosphine oxide); 5 mass % or Irg 819 (photoinitiator, bis(2, 4, 6-trimethylbenzoyl)phenyl phosphine oxide)[; 1 mass % isopropylthioxanthone; 1 mass % of a pigment dispersant (BYK JET9151); 0.3 mass % of OH-TEMPO (polymerization inhibitor); and 0.2 mass % or UV-12 (polymerization inhibitor)—see example 37. 
	It is deemed example 37 anticipates the instant claims since:
N-vinylcaprolactam anticipates vinyl monomer having a substituted or unsubstituted heterocyclic radical having at least one ring forming nitrogen atom; 
the isobornyl acrylate anticipates one monofunctional acrylate monomer having a substituted bicyclic non-aromatic hydrocarbon radical; 
the t-butyl cyclohexyl acrylate is deemed to anticipate the monofunctional acrylate monomer having a substituted monocycloaliphatic hydrocarbon radical; 
the TPO and Irg819 anticipate the claimed photoinitiator, wherein example 37 is free from monofunctional acrylate monomers/methacrylate monomers having a substituted or unsubstituted heterocyclic nonaromatic radical, all of which are as found/described in instant claims 1-4, 7, and 9-14; 
wherein, claim 6 is anticipated since example 37 is free from monofunctional acrylate monomer/methacrylate monomers having a substituted or unsubstituted linear aliphatic hydrocarbon radical.  
Regarding claim 15, Araki sets forth said composition is an inkjet ink composition which can be jetted onto a substrate and cured by UV radiation—see 138.  Example 37 is jetted onto a polycarbonate substrate at a thickness of 400 micron a cured by exposure to UV radiation having an intensity of 1,200 mW/cm2 for 0.1 sec.—see [0223].  Regarding claim 16, inkjet ink printing and inkjet ink printers meet applicant’s definition of digital printing.  Regarding claim 18, a coated substrate according to the teachings of Arkai, as well as, the coating polycarbonate substrate of example 37. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Arkai (cited above).
Arkai does not expressly teach a kit or a kit as described in instant claim 17; however, Arkai sets forth said ink compositions can be used ink sets comprising different colored inks comprising said inkjet ink compositions, such as yellow, cyan, magenta, and black or white, yellow, cyan, magenta and black—see [0162].  It is well within the skill level of an ordinarily skilled artisan to understand said differently colored ink compositions comprising the disclosed ink compositions can be sold in kits together in absence of evidence to the contrary and/or unexpected results—see [0162].  
 Allowable Subject Matter

Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Araki, fails to set forth and/or fairly suggest the use and/or require the use of an N-vinyl compound having a substituted or unsubstituted heterocyclic radical, wherein the at least one ring-forming nitrogen atom, wherein the substituted or unsubstituted heterocycloaryl radical. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

/SMc/